United States Court of Appeals
                     For the First Circuit


No. 06-2292

                         DAVID M. DUTIL,

                     Petitioner, Appellant,

                               v.

                         ROBERT MURPHY,

                      Respondent, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on December 11, 2008 is
amended as follows:

On page 16, line 15: the word "hearing" is substituted for the
word "trial"

On page 16, line 18: the word "hearing" is substituted for the
word "trial"